PER CURIAM.
This appeal emanates from a probate proceeding in which appellant/surviving spouse contested the validity of an antenupital agreement executed in New York. The trial court upheld the agreement, finding that appellant had entered into the agreement knowingly, aware of its meaning and significance, and without duress. Although the testimony on this issue was in conflict, the trial court’s findings are supported by substantial competent evidence. Moreover, we conclude that appellant’s allegations of procedural irregularities in the execution of the agreement are without merit. See Weintraub v. Weintraub, 417 So.2d 629 (1982); Flagship National Bank of Miami v. King, 418 So.2d 275 (Fla. 3d DCA, 1982); Estate of Garcia v. Garcia, 399 So.2d 486 (Fla. 3d DCA), petition for review denied, 407 So.2d 1103 (Fla.1981); In re Stegman’s Estate, 42 Misc.2d 273, 247 N.Y.S.2d 727 (Surr.Ct.1964); In re Maul’s Will, 176 Misc. 170, 26 N.Y.S.2d 847 (Surr. Ct.), aff’d with opinion, 262 A.D. 941, 29 N.Y.S.2d 429 (App.Div.1941), aff’d without opinion, 287 N.Y. 694, 39 N.E.2d 301 (1942).
Accordingly, the judgment is affirmed.
BERANEK, HURLEY and WALDEN, JJ., concur.